Citation Nr: 0424719	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  03-19 313	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a broken neck 
(compression fracture of a cervical vertebra).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from February 1986 to February 
1996.  

This appeal arises from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In this decision, the RO denied service 
connection for a "broken neck."  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

The veteran is currently service connected for the residuals 
of a cervical strain.  His service medical records indicate 
that he was hospitalized for a motor vehicle accident in 
September 1986.  His admission diagnosis was a compression 
fracture to the cervical spine, C5, of indeterminate age.  
However, further cervical spine X-rays were reported to be 
negative.  It appears that a bone scan was also done and 
interpreted as normal.  His discharge diagnosis was cervical 
strain.  A subsequent outpatient note reported that the 
veteran had been admitted with an old C5 compression fracture 
with negative bone scan and x-rays.

The veteran's military entrance examination in November 1985 
and his separation examination in January 1996 both reported 
his neck and spine to be normal.  There is no lay or medical 
evidence of any pre-service or post-service neck injury.

A VA compensation examination of March 2003 included a 
diagnosis of past history of a fracture to the cervical spine 
and reported that current cervical spine X-rays revealed 
"some mild collapse of the C5 (vertebra)" with anterior 
calcification (which was probably early bridging) and mild 
degenerative changes.

The military hospitalization records, to include radiological 
reports and bone scan, from September 1986 are not of record.  
Such records are important to determine whether any 
diagnostic testing found a compression fracture in the 
cervical spine or whether the admission diagnosis was based 
only on a report of symptoms and physical examination.  On 
remand, these inpatient records should be specifically 
requested from the National Personnel Records Center (NPRC) 
or any other appropriate agency.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c); see also Culver v. Derwinski, 3 Vet. 
App. 292, 297 (1992)(VA's duty to assist requires that it 
obtain all pertinent medical records which have been called 
to its attention by the claimant and by the evidence already 
of record.)

In addition, there is no medical opinion of record that has 
determined whether the abnormalities noted on cervical X-ray 
of March 2003 are etiologically related to the veteran's in-
service neck and head trauma.  Such a medical opinion must be 
obtained on remand.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also Wisch v. Brown, 8 Vet. App. 139, 140 
(1995)(VA's duty to assist may require a medical opinion to 
determine whether an event in service could reasonably have 
caused a current disability.)

As the case must be remanded for the foregoing reasons, the 
RO should take this opportunity to ensure that the veteran 
has been provided adequate notice in compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2003).  

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the VBA AMC for the 
following:

1.  The VBA AMC should conduct a review of 
the claims file and ensure that all 
appropriate notification and 



development action required by the VCAA have 
been completed.  Notification should be 
provided to the veteran that informs him: 
(1) about the information and evidence not 
of record that is necessary to substantiate 
his claim; (2) about the information and 
evidence that VA will seek to provide; (3) 
about the information and evidence he is 
expected to provide; and (4) request that he 
provide evidence or information in his 
possession that is pertinent to the current 
claim.  A copy of this notification must be 
associated with the claims folder.  

2.  The VBA AMC should contact the 
veteran and request that he identify all 
medical care providers that have treated 
him for his neck disability since his 
separation from service, and make 
arrangements to obtain these records.

3.  The VBA AMC should contact the 
National Personnel Records Center or any 
other appropriate agency and request all 
of the veteran's inpatient treatment 
records, including radiological reports 
and bone scans (actual films, if 
available), from a U. S. Naval hospital 
(identified as "Balboa") dated from 
September 5 through 11, 1986.  If such 
records are missing or have been 
destroyed, the NPRC should be requested 
to provide a response that so indicates.  
All evidence or responses received must 
be associated with the claims file.

4.  After the above development has been 
completed and all records received 
incorporated into the claims file, make 
arrangements with the appropriate medical 
facility for the veteran to be afforded a 
VA orthopedic 



examination to determine the etiology of 
his current cervical spine disability.  
Send the claims folder and a copy of this 
remand to the examiner for his or her 
review.  Please provide the examiner with 
the following instructions:

The examiner is asked to indicate in the 
report that he or she has reviewed the 
claims folder.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  After 
a review of the medical evidence in the 
claims file, the examiner should answer 
the following questions:
Does the veteran currently suffer 
with residuals of a "broken neck," 
to include a compression fracture of 
a cervical vertebra, mild collapse 
of the C5 vertebra with anterior 
calcification, and/or degenerative 
changes?  If so, please identify 
each disorder and provide all 
appropriate diagnoses.

If such disorders are found, is it 
at least as likely as not that 
any/all of these disabilities had 
their onset during active service or 
are related to any in-service 
disease or injury, to include the 
veteran's September 1986 motor 
vehicle accident and/or August 1995 
head trauma?  

If it is determined that a neck 
disorder (other than cervical 
strain) existed prior to the 
veteran's active service, was it 
aggravated during service, i.e., by 
the in-service neck injury or head 
trauma?  (Temporary or intermittent 
flare-ups of a pre-service 
condition, without evidence of 
worsening 



of the underlying condition, are not 
sufficient to be considered 
aggravation in service).  If a neck 
disorder (other than cervical 
strain) did worsen during service, 
was any such worsening due to the 
natural progression of the 
condition?  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

5.  Thereafter, readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim on 
appeal remains adverse to the veteran, he 
and his representative should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable period of 
time within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 (2003).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 



2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




